Motion by appellant for a stay, pending appeal, granted on condition: (1) that appellant shall continue to pay $25 a week for the support and maintenance of the child of the parties; and (2) that appellant shall perfect the appeal and be ready to argue or submit it at the March Term, beginning February 26, 1962; appeal ordered on the calendar for said term. The record and appellant’s brief must be served and filed on or before February 5, 1962. Beldoek, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.